DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1, 3-6, 11-13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 9, 10, 17, 19 of U.S. Patent No. US Patent 9,548,264. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 and 12 of U.S. Patent No. US Patent 9,236,366. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same in scope.

Claim Objections
Claim 1 is objected to because of the following informalities:  “traces,.” Should read “traces.”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “metal traces” Should read “routing pads” or “pad layers” as described in the applicant specifications (paragraph [0026]).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “metal traces” Should read “routing pads” or “pad layers” as described in the applicant specifications (paragraph [0026]).  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “metal traces” Should read “routing pads” or “pad layers” as described in the applicant specifications (paragraph [0026]).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hsuan (US 6,239,366).

In regards to claim 1, Hsuan teaches a microelectronic package (figure 3B), comprising: a first die (58); a second die (62); an organic polymer (epoxy (74)) interconnect bridge (passover) electrically coupled between an edge of the first die (52) and an edge of the second die (62), wherein an organic polymer in the organic polymer interconnect bridge electrically separates two or more metal traces (80)(Regarding to the electrical connection between the chips 58 to 66 and the leads 86, the flip-chip technique can be used. The bumps 70 are electrically connected to the leads 86. A filling material 74, for example, insulation material such as epoxy is filled between the chips 58 to 66. An anisotropic conductive paste (ACP) may also be used to improve the performance of electrical connection between bumps 70, column 5 lines 4-14).

In regards to claim 2, Hsuan teaches the microelectronic package of claim 1, wherein the organic polymer interconnect bridge includes one or more spin-on-glass dielectric layers (from the applications specifications, the spin-on-glass is a process in which the organic layer is placed on the structure of the microelectronic package (paragraph [0030]), and this for the Hsuan reference is capable of the spin-on-glass method also).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 5, 7, 9, 11-15, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan et al. (US 2009/0244874) in view of Hsuan (US 6,239,366).

In regards to claim 1, Mahajan et al. teaches a microelectronic package , comprising: a first die (190), a second die (161); an interconnect bridge (170), bridge electrically coupled between an edge of the first die and an edge of the second die (via interconnect structures (131 and 132; figure 2) wherein an interconnect bridge ( 170) electrically separates two or more metal traces (upper and lower electrical conductive lines (150)).

Mahajan et al. does not teach the organic polymer interconnect bridge being of an organic polymer. 

Hsuan teaches an organic polymer interconnect bridge being of an organic polymer (epoxy (74)).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the interconnect bridge of Mahajan et. al. of an organic polymer as taught by Hsuan as a means for electrically connecting the chips (dies) and as an insulating material between the die pads; it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

In regards to claim 2, Mahajan et al. in combination with Hsuan teaches the microelectronic package of claim 1, wherein the organic polymer interconnect bridge includes one or more spin-on-glass dielectric layers (from the applications specifications, the spin-on-glass is a process in which the organic layer is placed on the structure of the microelectronic package (paragraph [0030]), and this for the Hsuan reference is capable of the spin-on-glass method also).  

In regards to claim 4, Mahajan et al. in combination with Hsuan teaches the microelectronic package of claim 1, wherein a wire width in the organic polymer interconnect bridge is 3µm or less (0.2 µm, paragraph [0017], Mahajan et al.).  

In regards to claim 5, Mahajan et al. in combination with Hsuan teaches the microelectronic package of claim 1, wherein a wire width in the organic polymer interconnect bridge includes a region of 3pm or less width and a region of 10µm or less width  (0.2 µm, paragraph [0017], Mahajan et al.).  

In regards to claim 7, Mahajan et al. teaches a microelectronic package , comprising: a first die (190) coupled to a substrate (110); a second die (161) coupled to the substrate (110) adjacent to the first die (190); an interconnect bridge (170) located beneath the first and second die (190, 161, figure 2), and above AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/889,190Dkt: 884.M08US5the substrate (110), wherein an interconnect bridge ( 170) electrically separates two or more metal traces (upper and lower electrical conductive lines (150)), bridge electrically coupled between an edge of the first die and an edge of the second die (via interconnect structures (131 and 132; figure 2).

Mahajan et al. does not teach the organic polymer interconnect bridge being of an organic polymer. 

Hsuan teaches an organic polymer interconnect bridge being of an organic polymer (epoxy (74)).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the interconnect bridge of Mahajan et. al. of an organic polymer as taught by Hsuan as a means for electrically connecting the chips (dies) and as an insulating material between the die pads; it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

In regards to claim 9, Mahajan et al. in combination with Hsuan teaches the microelectronic package of claim 7, wherein the organic polymer interconnect bridge includes one or more spin-on-glass dielectric layers (from the applications specifications, the spin-on-glass is a process in which the organic layer is placed on the structure of the microelectronic package (paragraph [0030]), and this for the Hsuan reference is capable of the spin-on-glass method also).  

In regards to claim 11, Mahajan et al. in combination with Hsuan teaches the microelectronic package of claim 7, wherein a wire width in the organic polymer interconnect bridge is 3µm or less (0.2 µm, paragraph [0017], Mahajan et al.).  

In regards to claim 12, Mahajan et al. in combination with Hsuan teaches the microelectronic package of claim 7, wherein a wire width in the organic polymer interconnect bridge includes a region of 3pm or less width and a region of 10µm or less width  (0.2 µm, paragraph [0017], Mahajan et al.).  

In regards to claim 13, Mahajan et al. teaches a microelectronic package , comprising: a first die (190) coupled to a substrate (110); a second die (161) coupled to the substrate (110) adjacent to the first die (190); an interconnect bridge (170) at least partially embedded in the substrate (figure 2), wherein an interconnect bridge ( 170) electrically separates two or more metal traces (upper and lower electrical conductive lines (150)), bridge electrically coupled between an edge of the first die and an edge of the second die (via interconnect structures (131 and 132; figure 2).

Mahajan et al. does not teach the organic polymer interconnect bridge being of an organic polymer. 

Hsuan teaches an organic polymer interconnect bridge being of an organic polymer (epoxy (74)).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the interconnect bridge of Mahajan et. al. of an organic polymer as taught by Hsuan as a means for electrically connecting the chips (dies) and as an insulating material between the die pads; it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

In regards to claim 14, Mahajan et al. in combination with Hsuan teaches he microelectronic package of claim 13, further including a bonding layer (210) between the organic polymer interconnect bridge (170) and the substrate (110).

In regards to claim 15, Mahajan et al. in combination with Hsuan teaches the microelectronic package of claim 13, wherein the organic polymer interconnect bridge includes one or more spin-on-glass dielectric layers (from the applications specifications, the spin-on-glass is a process in which the organic layer is placed on the structure of the microelectronic package (paragraph [0030]), and this for the Hsuan reference is capable of the spin-on-glass method also).  

In regards to claim 17, Mahajan et al. in combination with Hsuan teaches the microelectronic package of claim 13, wherein a wire width in the organic polymer interconnect bridge is 3µm or less (0.2 µm, paragraph [0017], Mahajan et al.).  

In regards to claim 18, Mahajan et al. in combination with Hsuan teaches the microelectronic package of claim 13, wherein a wire width in the organic polymer interconnect bridge includes a region of 3pm or less width and a region of 10µm or less width  (0.2 µm, paragraph [0017], Mahajan et al.).  

Allowable Subject Matter
Claims 3, 6, 8, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed May 17, 2022, with respect to claims 1, 7 and 13 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848